Relator was charged before the district court of Jefferson parish, sitting as a juvenile court, with failure to support and provide for his minor child, Albemarle Blache, Jr., residing in Jefferson parish.
He challenged the jurisdiction of the court, on the ground that he himself resided and was domiciled in the parish of Orleans, and had so resided and been domiciled for some years before the alleged offense was committed.
His plea was overruled, and in due course he was convicted; and he now applies to this court for relief, to wit, for a writ of prohibition forbidding the trial judge to proceed further.
His plea should have been sustained; for "in cases of nonsupport of children, the offense by the father is committed at the place of his own domicile within the state, and not at the place of residence of the child." State v. Hopkins, 171 La. 919,132 So. 501, citing, State v. Baurens, 117 La. 136, 41 So. 442; State v. Fick, 140 La. 1063, 74 So. 554; State v. Clark,144 La. 328, 80 So. 578; State v. Smith, 145 La. 914, 83 So. 189; State v. Morel, 146 La. 6, 83 So. 318.
                             Decree.
For the reasons assigned, the preliminary writ of prohibition herein issued is now made peremptory, and the relator is discharged, without prejudice, however, to the *Page 720 
right of the state to proceed further against him before the proper tribunal in the parish of Orleans.